     Case 2:21-cv-00316 Document 73 Filed 07/30/21 Page 1 of 23 PageID #: 1385




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 CHARLESTON DIVISION

B.P.J., by her next friend and mother, HEATHER
JACKSON,

                                         Plaintiff,
                                                          Civil Action No. 2:21-cv-00316
v.                                                        Hon. Joseph R. Goodwin, District Judge

WEST VIRGINIA STATE BOARD OF
EDUCATION, HARRISON COUNTY BOARD
OF EDUCATION, WEST VIRGINIA
SECONDARY SCHOOL ACTIVITIES
COMMISSION, W. CLAYTON BURCH in his
official capacity as State Superintendent,
DORA STUTLER in her official capacity as
Harrison County Superintendent, PATRICK
MORRISEY in his official capacity as Attorney
General, and THE STATE OF WEST VIRGINIA,

                                         Defendants.

            MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS
        HARRISON COUNTY BOARD OF EDUCATION AND DORA STUTLER’S
         MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT

                Dismissal of the Harrison County Board of Education and Dora Stutler in her

official capacity as Harrison County Superintendent (collectively, “the County Board”) pursuant

to Fed. R. Civ. P. 12(b)(6) is appropriate because they were not responsible for and did not pass

the West Virginia statute (“the Act”) at issue in this civil action, and thus they cannot be liable to

Plaintiff. The Act clarifies that girls’ sports teams are closed to biological males, regardless of

their gender identity.1 The County Board has no policy or custom of its own that prevents B.P.J.

or any other transgender female from joining the girls’ teams due to transgender status. However,


1
 The County Board means no disrespect to B.P.J. by use of the phrase “biological boy” or “biological
male” in its briefing. The County Board respects that B.P.J.’s identity is that of a girl. The Act, however,
uses the phrases “biological males,” “biological females,” and “biological sex,” and so the County Board
uses these and similar phrases to discuss and address the terms of and definitions in the statute.

13018851
   Case 2:21-cv-00316 Document 73 Filed 07/30/21 Page 2 of 23 PageID #: 1386




the County Board is required to follow the law, and so it is tasked with enforcing the Act to the

extent that it goes into effect. Of course, if the Act never goes into effect as to B.P.J., the County

Board will never enforce it as to her. Pursuant to the injunction now in place, the County Board

will not prevent B.P.J. from trying out for girls’ athletic teams based on transgender status. Thus,

the County Board has not and will not cause the alleged harm to B.P.J. as set forth in her amended

complaint while this Court’s injunction remains in place. If the Act were to cause B.P.J. any

actionable harm, the County Board is simply not the responsible party, and the State would be

liable for any award of monetary damages, including attorneys’ fees.

               While the County Board did not have any role in the passage of the Act, Plaintiff

has asserted claims seeking equitable and monetary damages (including costs, expenses, and

attorneys’ fees) against it. The County Board thus finds itself in the position of having to defend

a statute it had no part in forming or passing. To that extent, the County Board observes that a

clear legal basis exists for finding that the Act survives legal scrutiny under Title IX and Equal

Protection review and thus that the County Board is not liable to Plaintiff for this additional reason.

                                       I. INTRODUCTION

       A.      Factual background

               B.P.J. is an eleven-year-old transgender girl who wishes to try out for the girls’

cross-country (in the fall) and track (in the spring) teams at school. (Am. Compl. ¶¶ 1–2.) This

year, the West Virginia Legislature passed (and the Governor signed) H.B. 3293 (“the Act”), and

the Court has entered a preliminary injunction enjoining Defendants from enforcing the Act as to

B.P.J. (See Am. Compl. ¶ 2; Doc. 67.) If the Act goes into effect as to B.P.J., it will prevent her

from participating on at least some girls’ school sports teams. (Am. Compl. ¶ 61; Doc. 36, at 5.)

The Act defines “male” and “female” based on “biological sex determined at birth” and provides

that “[a]thletic teams or sports designated for females, women, or girls shall not be open to students


13018851                                          2
    Case 2:21-cv-00316 Document 73 Filed 07/30/21 Page 3 of 23 PageID #: 1387




of the male sex where selection for such teams is based upon competitive skill or the activity

involved is a contact sport.” W. VA. CODE § 18-2-25d(b), (c)(2) (eff. July 8, 2021).

                As expressly set out in the Act, the Legislature’s purpose was to clarify the law

regarding who can play on a girls’ sports team. See W. VA. CODE § 18-2-25d. It did so in order

to recognize the inherent relevant differences between biological males and biological females in

the context of physical athletic competition. Id. The Legislature recognized that biological males

and biological females are not “similarly situated” in the contexts of safe physical contact and fair

competitive tests of physical skill, and that biological sex serves as the safest, fairest way to group

students into teams. See, e.g., W. VA. CODE § 18-2-25d(a)(4) and (5) (“Classifications based on

gender identity serve no legitimate relationship to the State of West Virginia’s interest in

promoting equal athletic opportunities for the female sex”).

                The typical physical differences between biological males and biological females

are reflected in, for example, the fact that the equipment and associated requirements for boys’

sports are often different from the equipment and requirements for girls’ sports, and where they

are, they reflect that boys are generally taller, bigger, faster, and stronger than girls. For example,

the National Federation of State High School Associations’ (“NFHS”) Rules Book, Track and

Field and Cross Country (2020) (“Rules Book”)2 (the rules governing track and field and cross

country in West Virginia) requires that the boys’ discus, shot, javelin, etc., are larger than the girls’

discus, shot, javelin, etc. (See generally Rules Book, available on request.) 3 Boys’ hurdles are


2
  There are no 2021 rules for track and field or cross country. See Track and Field & Cross Country Rules
Changes (Feb. 10, 2021), available at https://www.nfhs.org/sports-resource-content/track-and-field-cross-
country-rules-changes/.
3
  W. VA. CODE ST. R. § 127-3-22.1 (“Cross country rules published by the NFHS are the official rules for
all interscholastic competition unless otherwise provided by Commission modification.”); W. VA. CODE
ST. R. § 127-3-29.1 (“Track and Field rules published by the NFHS are the official rules for all
interscholastic competition unless otherwise provided by Commission modification.”). Thus, the Court
may consider the contents of the Rules Book as part of this Motion to Dismiss. If the rules are not considered
to be regulations, then the Court should consider their contents as legislative facts. “Legislative facts are

13018851                                              3
   Case 2:21-cv-00316 Document 73 Filed 07/30/21 Page 4 of 23 PageID #: 1388




taller and are more widely spaced than girls’ hurdles. And boys’ jumps are longer than the girls’.

(Id.) Boys have a decathlon (with ten consecutive events); girls have a heptathlon (with seven

events). (Id.) Without belaboring the point, the list is extensive. These natural trends have led to

concerns about competitive fairness to, and the safety of, biological females when playing with

and against biological males.

        B.       Procedural history

                 On May 26, 2021, B.P.J. filed her Complaint, and on July 16, 2021, she filed a First

Amended Complaint, naming as defendants the W. Va. State Board of Education and W. Clayton

Burch in his official capacity as State Superintendent (collectively, “the State Board”); the County

Board; the W. Va. Secondary School Activities Commission (“the WVSSAC”); and the State of

West Virginia and Patrick Morrisey in his official capacity as Attorney General (collectively, “the

State”), claiming that Defendants (or some of them) violated Title IX of the Educational

Amendments of 1972, 20 U.S.C. §§ 1681 et seq. (“Title IX”) (Count I) and 42 U.S.C. § 1983 by

violating the Equal Protection Clause of the Fourteenth Amendment (U.S. CONST. Am. XIV)

(“EPC”) (Count II). Plaintiff seeks a declaratory judgment, a preliminary injunction (which was

granted), permanent injunction, nominal damages, reasonable attorneys’ fees, costs, expenses, and

unspecified relief. (See Am. Compl. at Prayer.)

                                               II. ANALYSIS

                 As demonstrated below, B.P.J. cannot obtain relief against the County Board

because it has not caused and never will cause any injury that B.P.J. claims has happened or will


established truths, facts or pronouncements that do not change from case to case but apply universally” (and
are not subject to Rule 201 of the Federal Rules of Evidence). United States v. Gould, 536 F.2d 216, 220
(8th Cir. 1976). A “district court properly may take judicial notice of legislative facts.” United States v.
Gavegnano, 305 F. App’x 954, 956 (4th Cir. 2009). “[C]ourts must consider the complaint in its entirety,
as well as other sources courts ordinarily examine when ruling on Rule 12(b)(6) motions to dismiss, in
particular, . . . matters of which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rts., Ltd.,
551 U.S. 308, 322, 127 S. Ct. 2499, 2509, 168 L. Ed. 2d 179 (2007) (citation omitted).

13018851                                               4
    Case 2:21-cv-00316 Document 73 Filed 07/30/21 Page 5 of 23 PageID #: 1389




happen and because the Act survives legal scrutiny under Title IX and the EPC. Therefore,

Plaintiff has failed to state a claim against the County Board for which relief can be granted.

        A.      Standard of Review

        A Rule 12(b)(6) motion “challenges the legal sufficiency of a complaint” and results in

dismissal if the complaint fails “to state a claim upon which relief can be granted.” Francis v.

Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009) (citation omitted); Fed. R. Civ. P. 12(b)(6). On a

motion to dismiss, the facts alleged in the complaint are assumed to be true, but to survive a motion

to dismiss, the complaint must show that the plaintiff is “entitled to relief.” Francis, 588 F.3d at

192; Fed. R. Civ. P. 8(a)(2).

        B.      The County Board has not and will not violate B.P.J.’s Title IX rights.4

                Title IX provides that “[n]o person . . . shall, on the basis of sex, be excluded from

participation in, be denied the benefits of, or be subjected to discrimination under any education

program or activity receiving Federal financial assistance.” 20 U.S.C. § 1681(a). Nevertheless,

applicable regulations allow a recipient to “operate or sponsor separate [athletic] teams for

members of each sex where selection for such teams is based upon competitive skill or the activity

involved is a contact sport.” 34 C.F.R. § 106.41(b). To succeed on a Title IX claim, a plaintiff

must prove “(1) that [the plaintiff] was excluded from participation in an education program ‘on

the basis of sex’; (2) that the educational institution was receiving federal financial assistance at

the time; and (3) that improper discrimination caused [the plaintiff] harm.” Grimm v. Gloucester

Cty. Sch. Bd., 972 F.3d 586, 616 (4th Cir. 2020), as amended (Aug. 28, 2020) (citation omitted),

cert. denied sub nom. Gloucester County School Board v. Grimm, Gavin, No. 20-1163, 2021 WL

2637992 (U.S. June 28, 2021).


4
 B.P.J. does not bring Count I against County Superintendent Stutler, so in this section, “the County Board”
does not include Defendant Dora Stutler.

13018851                                             5
   Case 2:21-cv-00316 Document 73 Filed 07/30/21 Page 6 of 23 PageID #: 1390




               “[A] recipient of federal funds may be liable in damages under Title IX only for its

own misconduct. The recipient itself must ‘exclude persons from participation in, . . . deny

persons the benefits of, or . . . subject persons to discrimination under’ its ‘programs or activities’

in order to be liable under Title IX.” Davis Next Friend LaShonda D. v. Monroe Cty. Bd. of Educ.,

526 U.S. 629, 640–41 (1999) (emphasis added) (internal brackets omitted). The Fourth Circuit

has echoed that “the implied damages remedy is available only when ‘the funding recipient

engages in intentional conduct that violates the clear terms of the statute.’” Baynard v. Malone,

268 F.3d 228, 237 (4th Cir. 2001) (emphasis added) (quoting Davis).

               In Grimm, the Court found that the plaintiff had met the three elements of a Title IX

claim where a county school board policy precluded the plaintiff, Grimm, a transgender male

student, from using the boys’ restrooms. 972 F.3d at 616–17, 619. The Court recognized that a

Title IX regulation (34 C.F.R. § 106.33) permits sex-separated toilet facilities but found that

unlawful discrimination nevertheless existed because the school board itself had relied “on its own

discriminatory notions of what ‘sex’ means.” Id. at 618 (emphasis added) (citation omitted).

               In the present civil action, in contrast, the County Board is not relying (and will not

rely) on its own notions of what “sex” means. No existing or pending policy, custom, or decision

of the County Board is at issue. The County Board is also not responding to harassment with

deliberate indifference, another basis for imposing liability, as Plaintiff has pointed out. (Doc. 53,

at 12 (p.6 of the brief).) See Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246, 257, 129 S. Ct.

788, 797, 172 L. Ed. 2d 582 (2009). Instead, here, the County Board is undisputedly compelled

to comply with a mandatory state statute (the Act) (although not as to B.P.J. at the present time,

due to the Court’s injunction).

               The Act is clearly mandatory, not merely optional, voluntary, authorizing, etc. It

requires that teams and sports “shall be expressly designated as one of [three choices].” W. VA.

13018851                                          6
   Case 2:21-cv-00316 Document 73 Filed 07/30/21 Page 7 of 23 PageID #: 1391




CODE § 18-2-25d(c)(1) (emphasis added). In its primary provision, it requires that teams and

sports “designated for females, women, or girls shall not be open to students of the male sex where

selection for such teams is based upon competitive skill or the activity involved is a contact sport.”

W. VA. CODE § 18-2-25d(c)(2) (emphasis added). Finally, the Act creates a cause of action that

may be brought by “any student aggrieved by a violation of” the Act “against a county board of

education” responsible for the violation. W. VA. CODE § 18-2-25d(d)(1).

               “When the municipality is acting under compulsion of state or federal law, it is the

policy contained in that state or federal law, rather than anything devised or adopted by the

municipality, that is responsible for the injury.” Bethesda Lutheran Homes & Servs., Inc. v. Leean,

154 F.3d 716, 718 (7th Cir. 1998). Any injury that B.P.J. could sustain due to the Act would not,

by definition, be caused by the County Board. Indeed, no award against the County Board can

provide the relief that Plaintiff seeks; West Virginia’s Legislature passed the Act, its Governor

signed it, and thus the County Board is tasked with enforcing it within Harrison County (except as

to B.P.J., due to the Court’s injunction). It is now in the Court’s hands to determine whether to

permanently enjoin the Act from going into effect, either facially or as applied to B.P.J.

               If the Act is truly unlawful and unconstitutional, as Plaintiff claims, then it should

be permanently enjoined from going into effect state-wide, not just within Harrison County. If

only the County Board were enjoined from enforcing the Act, then B.P.J. could try out for the

girls’ sports teams at her school, but the Act would still apparently prevent her from participating

in competitions involving West Virginia schools outside of Harrison County. This highlights the

reason why the Harrison County Board of Education and Superintendent Stutler are not proper

defendants: they cannot provide the full relief that Plaintiff seeks. This case is simply not Grimm,

where a county board was applying a county board policy.

               Here, the County Board is not responsible for any injury B.P.J. could suffer, and it

13018851                                          7
    Case 2:21-cv-00316 Document 73 Filed 07/30/21 Page 8 of 23 PageID #: 1392




cannot provide the relief she seeks, as it does not control the Act. Moreover, the County Board

will not enforce the Act as to B.P.J. now that an injunction is in place, and if the Act never goes

into effect as to B.P.J., then the County Board will never enforce it as to her and will continue to

treat B.P.J. just like any other girl with regard to school sports teams and participation in athletics.

Thus, the County Board has not and never will cause any injury to B.P.J., and Plaintiff has failed

to state a claim against the County Board for which relief can be granted. Count I should be

dismissed as against the County Board.

        C.      The County Board has not and will not deprive B.P.J. of equal protection.5

                For a similar reason, B.P.J. also cannot succeed on her EPC claim against the

County Board; whether or not the Act deprives B.P.J. of an equal protection right, the County

Board has not done so and will not do so, and it cannot provide the relief that Plaintiff seeks.

                A local governing body (like a county board of education) can, under limited

circumstances, be liable for violating the United States Constitution; it,

                therefore, can be sued directly under § 1983 for monetary,
                declaratory, or injunctive relief where[] . . . the action that is alleged
                to be unconstitutional implements or executes a policy statement,
                ordinance, regulation, or decision officially adopted and
                promulgated by that body’s officers. Moreover, although the
                touchstone of the § 1983 action against a government body is an
                allegation that official policy is responsible for a deprivation of
                rights protected by the Constitution, local governments, . . . may be
                sued for constitutional deprivations visited pursuant to
                governmental “custom” . . . .

Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 690–91 (1978) (emphasis added)

(footnote omitted).

                This liability has an important and well-circumscribed limit, however; local



5
 Count II is not brought against the Harrison County Board of Education, and so in this section, the “County
Board” refers only to Defendant Dora Stutler in her official capacity.

13018851                                             8
    Case 2:21-cv-00316 Document 73 Filed 07/30/21 Page 9 of 23 PageID #: 1393




government units cannot “be held liable unless action pursuant to official [local government unit]

policy of some nature caused a constitutional tort”; accordingly, a local government unit cannot

be liable on a respondeat superior theory. Id., 436 U.S. at 691 (emphasis added); see also id. 436

U.S. at 691 n.5 (the same rules apply to actions against local government unit officers because

“official-capacity suits generally represent only another way of pleading an action against an entity

of which an officer is an agent”). Thus,

                 “[Local government unit] liability under § 1983 attaches where—
                 and only where—a deliberate choice to follow a course of action
                 is made from among various alternatives” by [local government
                 unit] policymakers. . . . Only where [policy, procedure, custom, etc.]
                 reflects a “deliberate” or “conscious” choice by a [local government
                 unit]—a “policy” as defined by our prior cases—can a [local
                 government unit] be liable for such [policy, etc.] under § 1983.

City of Canton, Ohio v. Harris, 489 U.S. 378, 389, 109 S. Ct. 1197, 1205, 103 L. Ed. 2d 412 (1989)

(emphasis added; second alteration in original) (citation omitted). A county board is thus

responsible only for its own policies, etc., and it cannot be liable for acts that were not the result

of a deliberate, conscious choice to follow a course of action made from among various

alternatives. Where a county has done nothing more than comply with a mandate imposed (by

statute, for example) on the county (by the state, for example), the county has not violated § 1983.6

                 In Bethesda Lutheran Homes & Servs., Inc., 154 F.3d 716, for example, the

operator of a residential facility for the mentally ill and several current and future residents thereof

sued, inter alia, Jefferson County, Wisconsin, for enforcing certain state and federal Medicaid

regulations and, the plaintiffs claimed, thereby violating § 1983. The district court denied the




6
  This inquiry is a purely objective one: “[T]he state of mind of local officials who enforce or comply with
state or federal regulations is immaterial to whether the local government is violating the Constitution if the
local officials could not act otherwise without violating state or federal law. The spirit, the mindset, the joy
or grief of local officials has no consequences for the plaintiffs if these officials have no discretion that they
could exercise in the plaintiffs’ favor.” 154 F.3d at 719.

13018851                                                9
    Case 2:21-cv-00316 Document 73 Filed 07/30/21 Page 10 of 23 PageID #: 1394




plaintiffs’ claim “on the ground that . . . a county . . . cannot be held liable under section 1983 for

acts that it did under the command of state or federal law.” 154 F.3d at 718. Judge Posner noted

for the court that insofar as the county was bound to follow the state and federal laws at issue, the

district court’s holding was the correct application of Seventh Circuit law.

                 As the Seventh Circuit has recognized, “[i]t is difficult to imagine a municipal

policy more innocuous and constitutionally permissible, and whose causal connection to the

alleged violation is more attenuated, than the ‘policy’ of enforcing state law.” Surplus Store &

Exch., Inc. v. City of Delphi, 928 F.2d 788, 791–92 (7th Cir. 1991). “If the language and standards

from Monell are not to become a dead letter, such a ‘policy’ simply cannot be sufficient to ground

liability against a municipality.” Id. (citation omitted). This position “has the virtue of minimizing

the occasions on which federal constitutional law, enforced through section 1983, puts local

government at war with state government.” Bethesda Lutheran Home & Servs., 154 F.3d at 718.7

                 In 1993, the Fourth Circuit considered the mandatory-voluntary distinction. In



7
  See also Vives v. City of New York, 524 F.3d 346, 356 (2d Cir. 2008) (“We have held today that a
municipality cannot be held liable simply for choosing to enforce the entire Penal Law.”) (footnote
omitted); Dakota Rural Action v. Noem, No. 19-cv-5026, 2019 WL 4546908, at *5 (D.S.D. Sept. 18, 2019)
(“Applying this standard [Monell, et al.] in this case, Plaintiffs have failed to allege that Pennington County
sheriff officials have made any choices at all regarding enforcement of the challenged laws that could cause
a violation of Plaintiffs’ First Amendment rights. Plaintiffs’ allegations show only that a policy choice was
made by State officials.”); Elabanjo v. Bellevance, No. 1:11-CV-349, 2012 WL 4327090, at *5 (M.D.N.C.
Sept. 18, 2012) (“The enforcement of a state statute by a municipality does not qualify as a municipal policy
or custom sufficient to support § 1983 liability.”), report and recommendation adopted, No. 1:11-CV-349,
2012 WL 5864004 (M.D.N.C. Nov. 19, 2012); cf. Echnols v. Parker, 909 F.2d 795, 801 (5th Cir. 1990)
(“[W]hen a state statute directs the actions of an official, as here, the officer, be he state or local, is acting
as a state official.”); Doby v. DeCrescenzo, 171 F.3d 858, 868 (3d Cir. 1999) (accepting that “when a
county is merely enforcing state law, without adopting any particular policy of its own, it cannot be held
liable under the Monell line of cases”); Humphries v. Los Angeles Cty., No. SACV03697JVSMANX, 2012
WL 13014632, at *3 (C.D. Cal. Oct. 17, 2012) (“A municipality cannot be held liable under Monell merely
for enforcing a state law. . . . But where the municipality makes a deliberate choice from among various
alternatives to adopt a particular policy, the municipality can be held liable.” (citations omitted).
         In cases where a court found local government liability, it has generally been because the local
government unit’s conduct was not mandated, but merely allowed (or unrelated) to state or federal law.
See, e.g., Cooper v. Dillon, 403 F.3d 1208, 1221–22 (11th Cir. 2005) (police officer’s enforcement of state
criminal law with no allegation that state law also made it mandatory for him to have done so).

13018851                                               10
  Case 2:21-cv-00316 Document 73 Filed 07/30/21 Page 11 of 23 PageID #: 1395




Bockes v. Fields, 999 F.2d 788 (4th Cir. 1993), Grayson County, Virginia, shared in the

implementation of the Commonwealth of Virginia’s social services programs. The county had

discharged an employee of the Grayson County Board of Social Services in compliance with

mandatory Commonwealth board employment rules, “which the local boards must follow.” 999

F.2d at 791. Reversing the district court’s refusal to dismiss the County Board, the Fourth Circuit

said, “Such bounded, state-conferred discretion is not the ‘policymaking authority’ for which a

county may be held responsible under § 1983.” Id.

               Very recently, in Bruce & Tanya & Assocs., Inc. v. Bd. of Supervisors of Fairfax

Cty., Va., No. 19-1151, 2021 WL 1854750 (4th Cir. May 10, 2021) (unpublished), the Fourth

Circuit addressed a case arising from regulation of outdoor advertising in Virginia. The relevant

state statute (Sections 1224 and 1225) did not mandate that local governments enforce it. 2021

WL 1854750, at *9. Nevertheless, “Virginia’s Commissioner of Highways signed a cooperative

agreement with the Fairfax County Board of Supervisors authorizing the latter to enforce Section

1224.” 2021 WL 1854750, at *2. Subsequently, the county began aggressively enforcing the

Commonwealth’s sign statute against the plaintiff (“BTA”), and BTA sued, inter alia, the county.

The county argued that it was not liable under § 1983 because it was just enforcing a state law.

               Noting that “[t]he majority of our sister circuits to consider the question have

suggested that a local government can be subjected to Monell liability if it makes an independent

choice to enforce or follow parameters set by state law, rather than being obliged to do so,” the

Court continued following Bockes (and Vives, et al.). 2021 WL 1854750, at *8. The Court found

that the county could be liable for enforcing Section 1224 “because it consciously chose to

enforce” it, but the county could not be liable for harms caused by a section of the statute it did not

adopt as its own policy. 2021 WL 1854750, at *9-10. “Although the County can be liable for

enforcing a state regulation it has voluntarily adopted as its own, it cannot be held liable for state

13018851                                          11
  Case 2:21-cv-00316 Document 73 Filed 07/30/21 Page 12 of 23 PageID #: 1396




statutes it has not consciously adopted into its own policy.” 2021 WL 1854750, at *10.

                Here, Count II states no claim on which relief can be granted because the County

Board will have no choice but to comply with the Act to the extent that it is in effect, now and in

the future. The Act requires that girls’ teams “shall not be open to students of the male sex where

selection for such teams is based upon competitive skill or the activity involved is a contact sport,”

and it creates a cause of action against county boards of education for “[a]ny student aggrieved by

a violation of” the Act. W. VA. CODE § 18-2-25d(c)(2), (d)(1). Notably, Plaintiff has not

countered the County Board’s argument that it is not liable under the EPC pursuant to Monell,

except to argue that Superintendent Stutler may be subject to an injunction under Ex parte Young.

(Doc. 53, at 11-13 (pp. 5-7 of the brief).) Indeed, in the Amended Complaint, the Harrison County

Board of Education is no longer named as a defendant to Count II. (Doc. 64, at 22.)

                And, again, the Court has enjoined all parties from enforcing the Act as to B.P.J. If

the Act never goes into effect as applied to B.P.J., then the County Board will never enforce it as

to her, and the County Board will undisputedly never injure B.P.J. It is in the Court’s hands to

decide whether to permit the Act to go into effect as applied to B.P.J. (and whether to sustain her

facial challenge to the Act). Thus, Count II should be dismissed as against the County Board at

least to the extent that Plaintiff seeks damages, expenses, fees, and costs.

        D.      Superintendent Stutler is acting as a State – not a County – official if she
                enforces the Act, and any award assessed against her is the responsibility of
                the State, not the Harrison County Board of Education.

                “Under the doctrine of Ex parte Young, a plaintiff may challenge the

constitutionality of a state law . . . by bringing suit against an official, in her official capacity, for

enforcing or administering that law or rule. . . . If the plaintiff succeeds, any judgment against the

official in her official capacity,” including an award of attorneys’ fees, “‘imposes liability on the

entity that [s]he represents.’” McGee v. Cole, 115 F. Supp. 3d 765, 772 (S.D.W. Va. 2015)


13018851                                           12
  Case 2:21-cv-00316 Document 73 Filed 07/30/21 Page 13 of 23 PageID #: 1397




(alteration in McGee) (citing, inter alia, Ex parte Young, 209 U.S. 123, 155–56, 28 S. Ct. 441, 52

L. Ed. 714 (1908)). Importantly, county officials are considered to be “state officials for purposes

of an Ex parte Young suit where they are responsible for enforcing or administering state law rather

than local or county policies.” Id., 115 F. Supp. 3d at 773. For example, where “same-sex couples

challenged Virginia’s same-sex marriage ban” by suing a city clerk who had denied one of the

couples a marriage license, the “U.S. Court of Appeals for the Fourth Circuit held that the clerk

was a proper defendant through which to sue the state of Virginia under Ex parte Young because

he was responsible for enforcing Virginia’s same-sex marriage ban.” Id. (emphasis added; citing

Bostic v. Schaefer, 760 F.3d 352 (4th Cir. 2014)).

               The U.S. District Court for the Southern District of West Virginia, in McGee,

therefore engaged in the following analysis regarding the party responsible for paying plaintiffs’

attorneys’ fees assessed against county clerks, rejecting the State’s argument that it was immune

from attorneys’ fees under the Eleventh Amendment:

               The Court agrees with Defendant Clerks. Sections 48–2–104 and
               48–2–401 of the West Virginia Code were state laws prohibiting
               same-sex marriage. Each Plaintiff couple attempted to obtain a
               marriage license, and each was denied by one of the defendants
               pursuant to these state laws. . . . The State has not provided, and the
               Court has not found, any evidence that Defendant Clerks were
               administering county rules or policies rather than state law.
               Moreover, the clerks had no discretion to disregard state law and
               issue marriage licenses to the plaintiffs. . . . It is clear that Defendant
               Clerks were required by state law to deny marriage licenses to the
               plaintiffs and administered state law when they did so. The clerks
               were thus acting as state agents, rather than county officials, at the
               time of Plaintiffs’ injuries. Accordingly, they are considered state
               officials for the purposes of this Ex parte Young suit. See Bostic, 760
               F.3d at 371 n. 2; Brotherton [v. Cleveland], 173 F.3d [552] at 566
               [(6th Cir. 1999)].

               Furthermore, although not named as a defendant in this case, the
               State was clearly the intended target of this litigation. See Hutto [v.
               Finney], 437 U.S. [678] at 700, 98 S.Ct. 2565 [(1978)] (“[S]uits
               brought against individual officers for injunctive relief are for all


13018851                                           13
  Case 2:21-cv-00316 Document 73 Filed 07/30/21 Page 14 of 23 PageID #: 1398




                practical purposes suits against the State itself.”). Not only did the
                Court grant an injunction preventing the clerks from administering
                the same-sex marriage ban, it declared two of the State’s laws
                unconstitutional. This declaration is part and parcel of the total relief
                obtained and shows that the State, not the clerks, is responsible for
                the legislation that violated Plaintiffs’ civil rights. For the foregoing
                reasons, the attorneys’ fees assessed against Defendant Clerks will
                be the responsibility of the State of West Virginia.

McGee, 115 F. Supp. 3d at 778–79. See also Brotherton v. Cleveland, 173 F.3d 552, 566 (6th Cir.

1999) (“Where county officials are sued simply for complying with state mandates that afford no

discretion, they act as an arm of the State.” (citing cases from the Fifth and Seventh Circuits)).

                The McGee Court found that the clerks themselves and the counties for which they

worked were not jointly and severally liable for attorneys’ fees, because the clerks were sued in

their official capacities, and they represented only the State at the time of the plaintiffs’ injury. Id.,

115 F. Supp. 3d at 777 n.3.

                Just as in McGee, here, the State is clearly the intended target of the litigation;

indeed, the State has now been made a defendant to this civil action. Superintendent Stutler and

the Harrison County Board of Education have been named defendants in this civil action only

because they must enforce state law – not because of any policy or custom of their own. Any civil

rights violation the Act could cause B.P.J. is a result of the State’s legislation.             Thus, if

Superintendent Stutler, who was sued only in her official capacity, is retained as a defendant to

Count II pursuant to Ex parte Young for injunction purposes, then any damages, costs, expenses,

and/or fees assessed against her must be paid by the State, the government entity that she would

represent if she is ever required to enforce the State’s Act. There is no reason to retain the Harrison

County Board of Education as a defendant.

                Therefore, the Harrison County Board of Education is entitled to the dismissal of

Count I against it (it is not named as a defendant to Count II), and if a monetary award, including



13018851                                           14
  Case 2:21-cv-00316 Document 73 Filed 07/30/21 Page 15 of 23 PageID #: 1399




but not limited to attorneys’ fees, is assessed against Superintendent Stutler on Count II, that award

must be paid by the State, not by the County Board. Therefore, the County Board should be

dismissed as a defendant to Plaintiff’s claims for a monetary award.

       E.      B.P.J.’s claims against the County Board should be dismissed on the
               additional basis that the Act does not violate Title IX or the EPC.

               As demonstrated above, the County Board is not the entity that might ever cause

any purported violation of Title IX or the EPC, an independently adequate reason to dismiss

Plaintiff’s claims against the County Board. The County Board had no part in developing, shaping,

or passing the Act, and it has no policy or custom of its own that prevents B.P.J. from joining girls’

teams based on transgender status. Now that the Court has entered a preliminary injunction

enjoining the Defendants from enforcing the Act as to B.P.J., the County Board will not enforce it

as to her and will not, based on transgender status, prevent B.P.J. from trying out for or

participating in girls’ sports at school, just like any other girl. However, the County Board has

been sued for damages, fees, and costs over the Act, and it thus finds itself in the position of

defending the Act. To that extent, the Board observes in the following sections that a legal

foundation clearly exists for finding that the Act is lawful under Title IX and that the Act does not

violate the EPC.

               1.      Title IX permits sex-separated sports to promote sex equality.

               Plaintiff can succeed on her Title IX claim only if she was excluded from

participating in an education program due to sex, and “improper discrimination caused [her]

harm.” Grimm, 972 F.3d at 616. Regulations under Title IX permit a recipient to “operate or

sponsor separate [athletic] teams for members of each sex where selection for such teams is based

upon competitive skill or the activity involved is a contact sport.” 34 C.F.R. § 106.41(b). The

regulations also require recipients to “provide equal athletic opportunity for members of both



13018851                                         15
    Case 2:21-cv-00316 Document 73 Filed 07/30/21 Page 16 of 23 PageID #: 1400




sexes,” including by considering whether the “levels of competition effectively accommodate the

interests and abilities of members of both sexes.” 34 C.F.R. § 106.41(c). Provisions such as those

contained in the Title IX regulations are important to promote sex equality.8

                 Importantly, the analysis in Grimm is not dispositive here because the Grimm Court

did not address athletics. Whereas transgender students may use restrooms corresponding with

their gender identity without imposing the dangers of decreased opportunities for, and

compromised safety of, cisgender females, these concerns are present regarding athletic

participation. It is these concerns – which were not present in Grimm – that make the Act lawful

under Title IX, which permits sex-separated teams and promotes sex equality, because sex-related

physical differences make a difference in contact sports and on teams involving competitive skill.

That is, competing with biological males may cause girls to lose out on opportunities, for example,

opportunities to start on or even play for a team and opportunities for scholarships. And competing

against biological males in contact sports may cause girls to suffer more physical injuries. Thus, it

is lawful and proper to discriminate between males and females in the context of sports.

                 In sum, sex-separated sports are lawful, and the Act defines “male” and “female”

in a way intended to promote the goal of sex equality in athletics, in compliance with Title IX.


8
  See, e.g., Cohen v. Brown Univ., 991 F.2d 888, 897 (1st Cir. 1993) (“Equal opportunity to participate lies
at the core of Title IX’s purpose.”); Clark, By and Through Clark v. Arizona Interscholastic Ass’n, 695
F.2d 1126, 1130 (9th Cir. 1982) (noting that cases have upheld boys’ exclusion from girls’ teams as “a
legitimate means of providing athletic opportunities for girls” due to innate physical differences between
the sexes); O’Connor v. Bd. of Ed. of Sch. Dist. No. 23, 645 F.2d 578, 582 (7th Cir. 1981) (“Title IX aims
to provide equal opportunity in educational programs” and permits “separate-sex teams and . . . exclusion
of girls from” certain boys’ teams); Lafler v. Athletic Bd. of Control, 536 F. Supp. 104, 106 (W.D. Mich.
1982) (“Although many courts have recognized a woman’s right to an equal opportunity to participate in
sports, . . . courts have also recognized that such equal opportunity may be provided through separate teams
or competitions for men and women. . . . The regulations promulgated under Title IX . . . specifically permit
the establishment of separate male and female teams in contact sports. The United States Congress, in
calling for the provision of ‘equal opportunity to amateur athletes ... to participate ... without discrimination
on the basis of ... sex ...’ in the Amateur Sports Act, 36 U.S.C. s 391(b)(6), anticipated that such equal
opportunity would sometimes be provided through the use of separate programs for men and women. . . .”)
(citations omitted).

13018851                                               16
    Case 2:21-cv-00316 Document 73 Filed 07/30/21 Page 17 of 23 PageID #: 1401




Count I thus fails to state a claim upon which relief can be granted, and it should be dismissed.

               2.      The Act is substantially related to an important government purpose
                       and thus survives scrutiny under the EPC.9

               “The Equal Protection Clause of the Fourteenth Amendment provides that ‘[n]o

State shall . . . deny to any person within its jurisdiction the equal protection of the laws. It is

‘essentially a direction that all persons similarly situated should be treated alike.’” Grimm, 972

F.3d at 606 (quoting City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 105 S. Ct. 3249

(1985)). EPC challenges based on sex, as here, are subject to intermediate scrutiny. See H.B.

Rowe Co. v. Tippett, 615 F.3d 233, 242 (4th Cir. 2010). Under intermediate scrutiny, the

challenged classification must serve an important government purpose, and the means employed

must be substantially related to that purpose. United States v. Virginia, 518 U.S. 515, 524, 532-

33 (1996). “‘[L]egislatures are presumed to have acted within their constitutional power despite

the fact that, in practice, their laws result in some inequality.’” Nordlinger v. Hahn, 505 U.S. 1,

10 (1992) (quoting McGowan v. Maryland, 366 U.S. 420, 425–26 (1961)).

               An EPC plaintiff must first show “governmental treatment dissimilar to that

received by others similarly situated.” Republican Party of N.C. v. Martin, 980 F.2d 943, 953 (4th

Cir. 1992). For EPC purposes, “similarly situated” means “persons who are in all relevant respects

alike.” Nordlinger, 505 U.S. at 10. Here, those “similarly situated” under the Act are biological

males, regardless of gender identity, and the “relevant respects” are physical attributes relevant to

competitive fairness and safety. The Act closes biological females’ teams to all biological males

because biological sex, not gender identity, causes the problems that the Act seeks to prevent.




9
 The County Board hereby incorporates by reference the arguments it made in “Defendant Harrison County
Board of Education and Defendant Dora Stutler in her Official Capacity’s Response in Opposition to
Plaintiff’s Motion for Preliminary Injunction” regarding why the Act survives scrutiny under the EPC.
(Doc. 50, at 15-22.) For purposes of brevity, a truncated version of those arguments is presented here.

13018851                                          17
     Case 2:21-cv-00316 Document 73 Filed 07/30/21 Page 18 of 23 PageID #: 1402




                 The Act’s goals are to prevent the physical differences between the biological

sexes, regardless of gender identity, from causing a competitive disadvantage to or—worse—

injury to biological females. B.P.J. does not challenge the importance of those goals. Clearly,

safety and fairness to girls are important governmental purposes.10

                 Furthermore, the Act’s means are substantially related to its important purposes.

As detailed above (see § I.A.), biological males are, on average, bigger, stronger, and faster than

biological females.11 Therefore, biological females who play against and with biological males,

regardless of their gender identity, will more likely face unfairness and danger than if they played

only against and with other biological females in contact sports and sports involving competitive

skill. These concerns were not present in Grimm, which addressed restroom use – not safety and

fairness concerns unique to participation in athletics, making Grimm non-dispositive here.

                 It is undoubtedly true that not every biological male is larger, stronger, and faster

than every biological female. But that fact does not matter here. Under intermediate scrutiny, the

challenged classification need not be unrealistically perfectly related to the government’s goals.


10
    See, e.g., Virginia, 518 U.S. at 533 (“The heightened review standard our precedent establishes does not
make sex a proscribed classification. . . . Physical differences between men and women[] . . . are enduring:
‘[T]he two sexes are not fungible; a community made up exclusively of one [sex] is different from a
community composed of both.’”) (citations omitted); id. at 540 (noting that it was “uncontested that
women’s admission [to a then all-male military college] would require accommodations, primarily in
arranging housing assignments and physical training programs for female cadets” (emphasis added)).
11
   See, e.g., Clark, By & Through Clark v. Ariz. Interscholastic Ass’n, 695 F.2d 1126, 1129–31 (9th Cir.
1982), which discussed other cases, including Petrie v. Illinois High School Athletic Association, 75 Ill.
App.3d 980, 31 Ill. Dec. 653, 394 N.E.2d 855 (1979), in which the court found that exclusion of boys from
girls’ teams “was a legitimate means of providing athletic opportunities for girls,” noted “that the
classification of teams based on sex was based on the innate physical differences between the sexes, [rather
than on] generalizations that are archaic . . . [or attitudes of] romantic paternalism,” acknowledged “that the
sexual classification could be avoided by classifying directly on the basis of physical differences such as
height or weight, but concluded that such classifications would be too difficult to devise, . . . primarily
because of strength differentials between the sexes,” concluded that “[h]andicapping competitions . . .
would be difficult and contrary to the interest of achieving the best competition possible,” noted that “multi-
tiered teams . . . [would be] too expensive to impose on the schools,” and concluded “that sex was the only
feasible classification to promote the legitimate and substantial state interest of providing for interscholastic
athletic opportunities for girls.” Clark, 695 F.2d at 1130 (internal quotations and citations omitted).

13018851                                               18
     Case 2:21-cv-00316 Document 73 Filed 07/30/21 Page 19 of 23 PageID #: 1403




Instead, the Act only needs to be “substantially” related to its goals. Applying this correct scrutiny,

courts routinely accept that a classification that relies on some degree of generality can still be

“substantially” related to its end.12 Thus, classification based on average differences can easily

withstand intermediate scrutiny. See, e.g., Clark, 695 F.2d at 1131 (“The record makes clear that

due to average physiological differences, males would displace females to a substantial extent if

they were allowed to compete for positions on the volleyball team. . . . [T]he Supreme Court allows

for these average real differences between the sexes to be recognized [and] . . . gender [may] be

used as a proxy in this sense if it is an accurate proxy.” (emphasis added)).

                Ultimately, this case is about more than B.P.J. and whether she creates the risks the

Act seeks to prevent. It is about the fairness to and safety of any number of biological females

who, absent the Act, may have to compete against and engage in athletic competition (including

contact sports) with and against biological males. It is of inadequate constitutional significance

that any particular student has not yet gone through puberty and thus not yet gained all or even any

of the differences in physical characteristics that medical intervention either can or cannot

equalize. A perfect, or even best possible, fit between a government’s chosen means (i.e., the

classification) and its important goals is not what intermediate scrutiny demands. Intermediate

scrutiny tolerates such imperfections in classifications.

                B.P.J. argues that participation on girls’ sports teams should be determined not

based on biological sex at birth but on circulating testosterone levels. However, the science on the

relationship between testosterone levels and the promotion of fairness and safety is debated. More



12
   A blanket rule limiting selective service registration to men, for example, thus satisfied intermediate
scrutiny even “assuming that a small number of women could be drafted for noncombat roles” because
“Congress simply did not consider it worth the added burdens of including women in draft and registration
plans.” Rostker v. Goldberg, 453 U.S. 57, 81 (1981). And a social security rule advantageous to women
satisfied such scrutiny because “women on the average received lower retirement benefits than men.”
Califano v. Webster, 430 U.S. 313, 318 n.5 (1977).

13018851                                           19
  Case 2:21-cv-00316 Document 73 Filed 07/30/21 Page 20 of 23 PageID #: 1404




importantly, the possibility that testosterone levels are a way to accomplish the Act’s goals does

not, under intermediate scrutiny, necessarily mean that testosterone levels are the only

constitutionally permissible way to do so. That is, “the alternative chosen may not maximize

equality, and may represent trade-offs between equality and practicality. But . . . even the existence

of wiser alternatives than the one chosen does not serve to invalidate the policy here since it is

substantially related to the goal.” Clark, 695 F.2d at 1131–32 (citation omitted).

               Because the Act survives intermediate scrutiny, Count II fails to state a claim upon

which relief can be granted, and Count II should be dismissed.

                                       III. CONCLUSION

               For all of the foregoing reasons, the Harrison County Board of Education and

Harrison County Superintendent Dora Stutler respectfully request that the Court GRANT their

Motion to Dismiss. The Harrison County Board of Education should be dismissed as a defendant

to this civil action. If Superintendent Stutler is retained as a defendant to Count II for purposes of

an injunction, then she must be retained as an agent of the State, not of the Harrison County Board

of Education, and thus any damages or other monetary award that may be assessed against her

must be paid by the State. Counts I and II, as well as Plaintiff’s claim for monetary damages,

against the Harrison County Board of Education and Dora Stutler should therefore be dismissed.

               Respectfully submitted this 30th day of July, 2021.


                                                   /s/ Susan L. Deniker
                                                   Susan L. Deniker       (WV ID #7992)
STEPTOE & JOHNSON PLLC                             400 White Oaks Boulevard
   OF COUNSEL                                      Bridgeport, WV 26330-4500
                                                   (304) 933-8000

                                                   Counsel for Defendants Harrison County Board
                                                   of Education and Dora Stutler




13018851                                         20
  Case 2:21-cv-00316 Document 73 Filed 07/30/21 Page 21 of 23 PageID #: 1405




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 CHARLESTON DIVISION

B.P.J., by her next friend and mother, HEATHER
JACKSON,

                                     Plaintiff,
Civil Action No. 2:21-cv-00316
v.                                                   Hon. Joseph R. Goodwin, District Judge

WEST VIRGINIA STATE BOARD OF
EDUCATION, HARRISON COUNTY BOARD
OF EDUCATION, WEST VIRGINIA
SECONDARY SCHOOL ACTIVITIES
COMMISSION, W. CLAYTON BURCH in his
official capacity as State Superintendent,
DORA STUTLER in her official capacity as
Harrison County Superintendent, PATRICK
MORRISEY in his official capacity as Attorney
General, and THE STATE OF WEST VIRGINIA,

Defendants.


                                 CERTIFICATE OF SERVICE

              I hereby certify that on July 30, 2021, I electronically filed a true and exact copy of

“Memorandum of Law in Support of Defendants Harrison County Board of Education and

Dora Stutler’s Motion to Dismiss Plaintiff’s First Amended Complaint” with the Clerk of the

Court using the CM/ECF system, which will send notification of such filing to the following

counsel of record:

 Andrew D. Barr                                   Joshua A. Block
 COOLEY                                           AMERICAN CIVIL LIBERTIES UNION
 Suite 2300                                       Floor 18
 1144 15th Street                                 125 Broad Street
 Denver, CO 80202                                 New York, NY 10004
        Counsel for Plaintiff                            Counsel for Plaintiff




13018851
  Case 2:21-cv-00316 Document 73 Filed 07/30/21 Page 22 of 23 PageID #: 1406




 Tara L. Borelli                       Carl Solomon Charles
 LAMBDA LEGAL DEFENSE AND              LAMBDA LEGAL
 EDUCATION FUND                        Suite 640
 Suite 640                             730 Peachtree Street, NE
 730 Peachtree Street NE               Atlanta, GA 30308
 Atlanta, GA 30308-1210                       Counsel for Plaintiff
        Counsel for Plaintiff

 Kathleen R Hartnett                   Katelyn Kang
 COOLEY                                COOLEY
 5th Floor                             55 Hudson Yards
 101 California Street                 New York, NY 10001
 San Francisco, CA 94111                     Counsel for Plaintiff
        Counsel for Plaintiff

 Elizabeth Reinhardt                   Avatara Antoinette Smith-Carrington
 COOLEY                                LAMBDA LEGAL DEFENSE AND
 500 Boylston Street                   EDUCATION FUND
 Boston, MA 02116                      Suite 500
        Counsel for Plaintiff          3500 Oak Lawn Avenue
                                       Dallas, TX 75219
                                               Counsel for Plaintiff

 Loree Beth Stark                      Julie Veroff
 AMERICAN CIVIL LIBERTIES              COOLEY
 UNION OF WEST VIRGINIA                5th Floor
 Suite 507                             101 California Street
 405 Capitol Street                    San Francisco, CA 94111
 Charleston, WV 25301                         Counsel for Plaintiff
 914-393-4614
        Counsel for Plaintiff

 Sruti J. Swaminathan                  Aria Vaughan
 LAMBDA LEGAL DEFENSE AND              DEPARTMENT OF JUSTICE
 EDUCATION FUND                        4CON, 10th Floor
 19th Floor                            950 Pennsylvania Avenue NW
 120 Wall Street                       Washington, DC 20530
 New York, NY 10005                           Counsel for Interest Party USA
        Counsel for Plaintiff




13018851
  Case 2:21-cv-00316 Document 73 Filed 07/30/21 Page 23 of 23 PageID #: 1407




 Douglas P. Buffington, II                       Curtis R. Capehart
 WV ATTORNEY GENERAL’S OFFICE                    WV ATTORNEY GENERAL’S OFFICE
 Building 1, Room 26e                            Building 1, Room 26e
 1900 Kanawha Boulevard, East                    1900 Kanawha Boulevard, East
 Charleston, WV 25305                            Charleston, WV 25305
        Counsel for Intervenor State of W. Va.          Counsel for Intervenor State of W. Va.

 Jessica Anne Lee                                David C. Tryon
 WEST VIRGINIA ATTORNEY                          WEST VIRGINIA ATTORNEY
 GENERAL’S OFFICE                                GENERAL’S OFFICE
 Building 1, Room E-26                           Building 1, Room 26e
 1900 Kanawha Boulevard, East                    1900 Kanawha Boulevard, East
 Charleston, WV 25305                            Charleston, WV 25305
        Counsel for Intervenor State of W. Va.          Counsel for Intervenor State of W. Va.


 Roberta F. Green                                Fred B. Westfall , Jr.
                                                 UNITED STATES ATTORNEY'S OFFICE
 Anthony E. Nortz
                                                 P. O. Box 1713
 Kimberly M. Bandy                               Charleston, WV 25326-1713
 SHUMAN MCCUSKEY & SLICER                                Counsel for Interest Party USA
 P. O. Box 3953
 Charleston, WV 25339
        Counsel for Defendant WVSSAC


 Jennifer M. Mankins                             Kelly C. Morgan
 U. S. ATTORNEY'S OFFICE                         Kristen Vickers Hammond
 P. O. Box 1713                                  Michael W. Taylor
 Charleston, WV 26326-1713                       BAILEY & WYANT
         Counsel for Interest Party USA
                                                 P. O. Box 3710
                                                 Charleston, WV 25337-3710
                                                        Counsel for Defendant WVSBE


                                                             /s/ Susan L. Deniker




13018851
